Exhibit 10.9


AMERICAN WATER WORKS COMPANY, INC.
2017 OMNIBUS EQUITY COMPENSATION PLAN
PERFORMANCE STOCK UNIT GRANT
This PERFORMANCE STOCK UNIT GRANT, dated as of February 14, 2019, (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
Loyd A. Warnock (the “Participant”).
RECITALS
WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2017 Omnibus Equity Compensation Plan (the “Plan”)) has adopted a 2019 Long Term
Performance Plan (“2019 LTPP”) pursuant to which designated employees will be
granted equity awards (collectively, the “Equity Award”) for shares of Common
Stock of the Company, par value $0.01 per share (the “Company Stock”);
WHEREAS, the Equity Award is comprised of three separate grants: a restricted
stock unit and two performance stock unit grants;
WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2019 LTPP and to grant the Participant an Equity Award under
the 2019 LTPP; and
WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2019 LTPP shall be
issued under the Plan, and the terms and conditions of the performance stock
unit grant that may be earned based on the Performance Goal (defined below)
relating to the Company’s Total Stockholder Return shall be memorialized in this
grant (the “Grant”).
NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:
1.Grant of Performance Stock Units. Subject to the terms and conditions set
forth in this Grant and the Plan, the Company hereby grants to the Participant
1,411 performance stock units (the “Performance Units”). The Performance Units
are contingently awarded and will be earned and distributable if and only to the
extent that the Performance Goal and other conditions set forth in this Grant
are met. Each Performance Unit shall be a phantom right and shall be equivalent
to one share of Company Stock on the applicable payment date, as described in
Paragraph 5 below. The number of Performance Units set forth above is equal to
the target number of shares of Company Stock that the Participant will earn for
100% achievement of the Performance Goal described in Paragraph 3 below (the
“Target Award”).
2.    Performance Unit Account. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (the
“Performance Unit Account”) for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant. The Participant shall not have any interest in any fund or specific
assets of the Company by reason of this grant or the Performance Unit Account
established for the Participant.


1



--------------------------------------------------------------------------------




3.    Performance Goal.
(a)    Unless a Change of Control (as defined below) occurs prior to the end of
the Performance Period (as defined below), the distribution of the shares of
Company Stock attributable to the Performance Units is contingent upon
achievement of the performance goal described in subparagraph (b) below for the
Performance Period (the “Performance Goal”) and the Participant satisfying the
continuation of employment and service with the Employer (as defined in the
Plan) requirement described in Paragraph 4 below.
(b)    The Company’s Total Stockholder Return (“TSR”) (as described in
subparagraph (c) below) will be compared to the TSR of the Peer Group companies
set forth in Exhibit A attached hereto over the Performance Period (as defined
below). The actual number of Performance Units the Participant earns may be
greater or less than the Target Award, or even zero, based on the Company’s TSR
percentile ranking relative to the TSR performance of the companies in the Peer
Group, as follows:
Level of Achievement
Percentile Ranking  
Relative to Peer Group
Percentage of  
Target Award Earned
Maximum
90%
200%
Target
50%
100%
Threshold
25%
25%

If the Company’s actual TSR performance is between measuring points, the number
of Performance Units the Participant earns will be interpolated. If the
Company’s actual TSR performance is below the threshold, no Performance Units
will be earned and all of Performance Units will be forfeited. If the Company’s
actual TSR performance is greater than the maximum, only the maximum number of
Performance Units will be earned.
(c)    TSR represents stock price performance and dividend accumulation over the
Performance Period for the Company and Peer Group. For purposes of this
calculation, the initial stock price and the ending stock price are determined
using the twenty (20) day average stock price for December 31, 2018, and
December 31, 2021, as applicable. The twenty (20) day average stock price is the
average of the daily closing stock prices for the twenty (20) trading days that
end on the applicable December 31. If December 31 is not a trading day, the
closing stock price on the first trading day prior to December 31 shall be used.
To determine stock price performance, each closing stock price shall be adjusted
by a dividend adjustment factor. The dividend adjustment factor takes into
account each per share dividend paid for the Performance Period as well as the
effect of any appreciation in stock price by reason of deeming the dividend to
be reinvested in the stock. The dividend adjusted price provides the closing
price for the requested day, week, or month, adjusted for all applicable splits
and dividend distributions. At the end of the Performance Period, the TSR for
the Company, and for each company in the Peer Group, shall be determined
pursuant to the following formula:
TSR = (Dividend Adjusted Ending Stock Price – Dividend Adjusted Initial Stock
Price)
Dividend Adjusted Initial Stock Price
The result shall be rounded to the nearest hundredth of one percent (.01%).


2



--------------------------------------------------------------------------------




(d)As soon as administratively practicable following the end of the Performance
Period (as defined in Paragraph 3(f) below), the Committee will determine
whether and to what extent the Performance Goal has been met and the number of
Performance Units the Participant has earned, if any. Except as described in
Paragraph 4 below, the Participant must be employed by, or providing service to,
the Employer on the last day of the Performance Period in order to earn the
Performance Units.
(e)If a Change of Control occurs prior to the end of the Performance Period, the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation or entity (the “surviving corporation”)) and the Performance
Units are not converted to similar grants of the surviving corporation (or a
parent or subsidiary of the surviving corporation), then the Performance Period
will end on the date of the Change of Control and the Performance Units will be
deemed earned at the Target Award level as of the date of the Change of Control
(the “Change of Control Date”). In the event the Participant’s Performance Units
are assumed by the surviving corporation but the Participant ceases to be
employed by, or providing service to, the surviving corporation (or a parent or
subsidiary of the surviving corporation) within twelve (12) months after the
date of the Change of Control on account of (i) a termination of such
Participant’s employment by the surviving corporation (or a parent of subsidiary
of the surviving corporation) for any reason other than on account of Cause (as
defined in paragraph 4(c) hereof), or on account of death or Disability (each as
defined in the Plan), or (ii) a termination of employment or service by the
Participant for Good Reason (as defined in the Plan), then the Performance
Period will end on the date of such termination of employment or service (the
“Termination Date”) and the Performance Units will be deemed earned at the
Target Award level as of the Termination Date. For purposes of this Grant,
“Change of Control” shall mean as such term is defined in the Plan, except that
a Change of Control shall not be deemed to have occurred for purposes of this
Grant unless the event constituting the Change of Control constitutes a change
in ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and its
corresponding regulations.
(f)For purposes of this Grant, the term “Performance Period” shall mean the
three (3)-year period beginning on January 1, 2019 and ending December 31, 2021,
and the term “Peer Group” shall mean those companies included in Exhibit A as of
January 1, 2019. If at any time during the Performance Period a company in the
Peer Group is no longer a publicly traded entity, such company shall be removed
from the Peer Group as of January 1 of the year in which the company is no
longer publicly traded.
4.    Termination of Employment or Service.
(a)Except as set forth in Paragraph 3(e), unless the Participant’s employment or
service with the Employer terminates before January 1, 2021, the Participant
will vest in the Performance Units, if the Performance Goal and the requirements
of this Grant are met as of the last day of the Performance Period. The number
of Performance Units earned by the Participant pursuant to this Paragraph 4(a)
will be distributed in accordance with Paragraph 5.
(b)If at any time prior to the earlier of January 1, 2021 or a Change of
Control, the Participant’s employment or service with the Employer is terminated
by the Employer on account


3



--------------------------------------------------------------------------------




of any reason or no reason or by the Participant for any reason or no reason,
all of the Performance Units subject to this Grant shall be immediately
forfeited as of the date of the Participant’s termination of employment or
service with the Employer and the Participant shall not have any rights with
respect to the distribution of any portion of the Performance Units.
(c)If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the Performance Goal. For
purposes of this Grant, “Cause” shall mean a finding by the Committee that the
Participant (i) has breached his or her employment or service contract with the
Employer, if any; (ii) has engaged in disloyalty to the Employer, including,
without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty; (iii) has disclosed trade secrets or confidential information of the
Employer to persons not entitled to receive such information; (iv) has breached
any written noncompetition or nonsolicitation agreement between the Participant
and the Employer; or (v) has engaged in such other behavior detrimental to the
interests of the Employer as the Committee determines.
5.    Time and Form of Payment with Respect to Performance Units. Unless an
election is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned as described in
Paragraphs 3 and 4 above within seventy (70) days following the earliest of (a)
January 1, 2021 (the “Distribution Date”), (b) the Change of Control Date or (c)
the Termination Date. The Performance Units will be distributed in shares of
Company Stock, with each Performance Unit earned equivalent to one share of
Company Stock. Any Performance Units not earned because of the failure to attain
the Performance Goal and service condition will be immediately forfeited.
6.    Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Performance Units that are earned, plus dividend
equivalents earned on such Performance Units as described in Paragraph 7 below,
to a later date, provided that (a) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (b) the
deferred Distribution Date cannot be earlier than five (5) years from the
original Distribution Date under Paragraph 5 above (or five (5) years from the
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made), and (c) the election must be made no less than twelve (12) months prior
to the date of the Distribution Date (twelve (12) months prior to the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made). To defer the Distribution Date, the Participant must elect to defer 100%
of the Performance Units, including corresponding dividend equivalents, earned
by the Participant under this Grant, as well as 100% of the other performance
stock units, including corresponding dividend equivalents, earned by the
Participant under the 2019 LTPP, complete the deferral election form provided to
the Participant by the Committee and return such form to the Company in the
manner and by the deadline provided therein. If the Participant desires to make
a further deferral, the Participant must make such election on a separate form
provided by the Committee for such purpose. Any such election shall be made in
accordance with section 409A of the Code and any corresponding guidance and
regulations issued under section 409A of the Code. Notwithstanding a
Participant’s election pursuant to this Paragraph, if the Change of Control Date
or the Termination Date occurs prior to the Deferred Date, the distribution of
the Participant’s earned


4



--------------------------------------------------------------------------------




Performance Units, plus corresponding dividend equivalents, will be the Change
of Control Date or the Termination Date, as applicable. If a Distribution Date
is delayed one or more times pursuant to this Paragraph 6, the new Distribution
Date shall be referred to as the “Deferred Date.”
7.    Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected), the Change of Control Date or the Termination Date,
if any dividends are paid with respect to the shares of Company Stock, the
Company shall credit to a dividend equivalent account (the “Dividend Equivalent
Account”) the value of the dividends that would have been distributed if the
Performance Units credited to the Participant’s Performance Unit Account as of
the date of payment of any such dividend were shares of Company Stock. At the
same time that the Performance Units are converted to shares of Company Stock
and distributed to the Participant, the Company shall pay to the Participant in
a lump sum cash equal to the value of the dividends credited to the
Participant’s Dividend Equivalent Account; provided, however, that any dividends
that were credited to the Participant’s Dividend Equivalent Account that are
attributable to Performance Units that have been forfeited as provided in
Paragraph 3 and 4 above shall be forfeited and not payable to the Participant.
No interest shall accrue on any dividend equivalents credited to the
Participant’s Dividend Equivalent Account.
8.    Change of Control. Except as set forth above, the provisions set forth in
the Plan applicable to a Change of Control (as defined in the Plan) shall apply
to the Performance Units, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan and
is consistent with the requirements of section 409A of the Code.
9.    Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that, with respect to any right to distribution pursuant to the
Plan or this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant, not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.
10.    Restrictions on Issuance or Transfer of Shares of Company Stock.
(a)    To the extent permitted by Code section 409A, the obligation of the
Company to deliver shares of Company Stock upon the Participant earning the
Performance Units shall be subject to the condition that shares of Company Stock
be qualified for listing on the New York Stock Exchange or another securities
exchange and be registered under the Securities Act of 1933, as amended, and
that any consent or approval of any governmental regulatory body that is
necessary to issue shares of Company Stock has been so obtained, and that shares
of Company Stock may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
(b)    The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.
(c)    As a condition to receive any shares of Company Stock upon conversion of
the earned Performance Units, the Participant agrees:


5



--------------------------------------------------------------------------------




i.     to be bound by, and to comply with, the Company’s policies and practices
(as they may be in effect from time to time)regarding the restrictions or
limitations on the transfer of such shares, and understands that the Participant
may be restricted or prohibited at any time and/or from time to time from
selling, transferring, pledging, donating, assigning, margining, mortgaging,
hypothecating or otherwise encumbering the shares in accordance with such
policies and practices, including without limitation the Company’s Insider
Trading and Prohibited Transactions Policy and the Personal Securities Trading
and Preclearance Practice; and
ii.    that any shares of Company Stock received by the Participant upon the
distribution of the earned Performance Units pursuant to this Grant shall be
subject to the guidelines and restrictions set forth in the Company’s Executive
Stock Ownership Guidelines and Executive Stock Retention Requirements, effective
as of March 4, 2015 (and as they may be amended, restated, supplemented and
interpreted), and any applicable clawback or recoupment policies and other
policies that may be implemented by the Company’s Board of Directors or a duly
authorized committee thereof, from time to time.
11.    Participant Undertaking.  The Participant agrees to take whatever
additional actions and execute whatever additional documents the Company may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on the Participant pursuant to the
provisions of this Grant. 
12.    Grant Subject to Plan Provisions. This Grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder. By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant, (ii) to be bound by the determinations and decisions of the
Committee with respect to this Grant, the Plan and the Participant’s rights to
benefits under this Grant and the Plan, and (iii) that all such determinations
and decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Participant.
13.    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except
with respect to the dividend equivalent rights provided in Paragraph 7), or the
right to vote, with respect to any Performance Units.
14.    No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or


6



--------------------------------------------------------------------------------




service at any time. The right of the Employer to terminate at will the
Participant’s employment or service at any time for any reason is specifically
reserved.
15.    Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Participant only for
the benefit of the Participant. Any attempt to transfer, assign, pledge, or
encumber the Performance Units or dividend equivalents under this Grant by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Grant may be assigned by the Company without the Participant’s
consent.
16.    Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant may, at
the Committee’s discretion, be satisfied by having shares of Company Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.
17.    Effect on Other Benefits. The value of shares of Company Stock and
dividend equivalents distributed with respect to the Performance Units shall not
be considered eligible earnings for purposes of any other plans maintained by
the Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.
18.    Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof.
19.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be (i) delivered by hand, (ii) delivered
by a national overnight courier or delivery service, (iii) enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service, or (iv) in the case of notices by the Company to the
Participant, delivered by e-mail or other electronic means (with confirmation of
receipt to be made by any oral, electronic or written means).
20.    Taxation; Code Section 409A. As applicable, this Grant is intended to
comply with the requirements of section 409A of the Code and shall be
interpreted and administered in accordance with Code section 409A.
Notwithstanding any provision to the contrary herein, if the Performance Units
constitute “deferred compensation” under section 409A of the Code, distributions
made with respect to this Grant may only be made in a manner and upon an event
permitted by Code section


7



--------------------------------------------------------------------------------




409A. To the extent that any provision of the Grant would cause a conflict with
the requirements of Code section 409A, or would cause the administration of the
Grant to fail to satisfy the requirements of Code section 409A, such provision
shall, to the extent practicable if permitted by applicable law, be deemed null
and void. In the event that it is determined not feasible to void a provision of
this Grant, such provision shall be construed in a manner as to comply with the
Code section 409A requirements. This Grant may be amended without the consent of
the Participant in any respect deemed by the Committee or its delegate to be
necessary in order to comply with Code section 409A. Unless a valid election is
made pursuant to Paragraph 6 above, in no event may the Participant, directly or
indirectly, designate the calendar year of distribution. Notwithstanding
anything in the Plan or the Grant to the contrary, the Participant shall be
solely responsible for the tax consequences of this Grant, and in no event shall
the Company have any responsibility or liability if this Grant does not meet any
applicable requirements of Code section 409A.
21.    Severability. In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.
[SIGNATURE PAGE FOLLOWS]
































8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.
AMERICAN WATER WORKS COMPANY, INC.
By: Susan N. Story
/s/ SUSAN N. STORY
Its: President and CEO










































9



--------------------------------------------------------------------------------




PSU Grant A
Exhibit A
PEER GROUP COMPANIES


1.Alliant Energy Corporation
2.Ameren Corporation
3.Atmos Energy Group
4.Centerpoint Energy
5.CMS Energy Corporation
6.Entergy Corporation
7.Evergy, Inc.
8.Eversource Energy
9.MDU Resources Group
10.NiSource Inc.
11.OG&E Energy Corporation
12.Pinnacle West Capital Corporation
13.PPL Corporation
14.UGI Corporation
15.Wisconsin Energy Corporation








10

